NO. 07-07-0097-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                DECEMBER 13, 2007
                          ______________________________

                     RICARDO FLORES MENDOZA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

              NO. 48,446-E; HONORABLE RICHARD DANBOLD, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant, Ricardo Flores Mendoza, was convicted of possession of a deadly

weapon within a penal institution and sentenced to seven years in the Institutional Division

of the Texas Department of Criminal Justice. The sentence was ordered to begin upon the

completion of the sentence the appellant was serving at the time of the instant offense.

We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.




                                                   Mackey K. Hancock
                                                        Justice


Do not publish.

                                              2